Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 12, 2006








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed January 12, 2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01280-CV
____________
 
IN RE LUIS RIVA DE NEGRA, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On December 29, 2005, relator filed a petition
for writ of mandamus in this court.  See
Tex. Gov=t Code Ann. ' 22.221 (Vernon 2005); see also Tex. R. App. P. 52.  In his petition, relator seeks to have this
court compel the Harris County District Clerk to provide copies of documents
related to his 1989 criminal conviction. 





We have no mandamus jurisdiction over the district clerk,
except to protect our own jurisdiction.  See
Tex. Gov=t Code Ann. ' 22.221(a) (Vernon 2005).  The relief relator seeks does not affect our
jurisdiction because we have no jurisdiction over post‑conviction writs
of habeas corpus in felony cases.  See
Tex. Code Crim. Proc. Ann. art.
11.07, ' 3 (Vernon 2005);  Hoang v. State, 872 S.W.2d 694, 697
(Tex. Crim. App. 1993).  Moreover, an
indigent criminal defendant is not entitled to obtain a free record to assist
in preparation of a petition for writ of habeas corpus absent a showing that the
habeas corpus action is not frivolous and there is a specific need for the
trial records which are sought.  Escobar
v. State, 880 S.W.2d 782, 783 (Tex. App.CHouston [1st Dist.] 1993, no
pet.).  No such showing was made here. 
Relator has not established that he is entitled to mandamus
relief.  Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed January 12, 2006.
Panel consists of
Chief Justice Hedges and Justices Yates and Anderson.